Citation Nr: 0206796	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.

(The issues of entitlement to a increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision that denied the 
veteran's petition to reopen a claim for service connection 
for arthritis of the right knee, denied a greater than 10 
percent evaluation for hypertension, and denied entitlement 
to a TDIU.  The veteran filed a notice of disagreement in May 
1998, and in January 1999, the RO sent the veteran a 
Statement of the Case.  The veteran perfected the appeal by 
filing a substantive appeal in April 1999.  The veteran 
testified at a hearing before an RO hearing officer in May 
1999; a transcript of that hearing is of record.

In October 2000, the Board granted the veteran's petition to 
reopen a claim of service connection for arthritis of the 
right knee; also at that time, however, the RO remanded the 
claims for service connection for arthritis of the right 
knee, for an increased evaluation for hypertension and a TDIU 
to the RO for further development.

The Board's decision on the claim for service connection for 
arthritis is set forth herein.  As to the issues of 
entitlement to an increased evaluation for hypertension and a 
TDIU, the Board is taking additional development pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002)) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

FINDINGS OF FACT

1.  All notification and development action needed for a fair 
adjudication of the veteran's service connection claim has 
been accomplished.  

2. Right knee arthritis was not shown in service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current right knee arthritis and his active 
military service, to include evidence establishing that 
arthritis was manifest to a compensable degree within the 
first post-service year, and the only medical opinion on this 
point weighs against the claim.


CONCLUSION OF LAW

Right knee arthritis was not incurred or aggravated during 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the record does not reflect that the RO has 
explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim for service connection 
for right knee arthritis.  That notwithstanding, the Board 
finds that, as regards that claim, the requirements of the 
new legal authority have, essentially, been satisfied.  As 
evidenced by the January 1999 statement of the case and the 
August 1999 and September 2001 supplemental statements of the 
case, the RO has provided to the veteran and his 
representative the pertinent laws and regulations governing 
this claim and the reasons for the denial of the claim; thus, 
they have been provided notice of the information and 
evidence necessary to substantiate the claim, and have been 
afforded ample opportunity to submit such information and 
evidence.  Moreover, in a June 2001 letter, the RO gave the 
veteran notice of the VCAA, and invited him to submit any 
additional pertinent evidence or information. 

Additionally, the Board finds that the RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim; in fact, it 
appears that all existing, pertinent evidence identified by 
the veteran as relative to this claim has been obtained and 
associated with the claims file.  The veteran has undergone a 
VA examination in connection with the claim, outstanding 
pertinent medical evidence has been associated with the 
claims file, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for a fair adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

Factual Background

The veteran's service records reflect that he had a normal 
clinical evaluation of his lower extremities on enlistment 
examination in September 1954. 

The veteran underwent a spine x-ray at the United States Air 
Force Dispensary at Phan Rang Air Base in Republic of Vietnam 
in May 1969.

In June 1970, the veteran was seen at the United States Air 
Force Dispensary at Brooks Air Force Base in Texas 
complaining of right knee pain.  He was referred to physical 
therapy and underwent nine treatments before stopping, saying 
that he did not wish to return until he visited his doctor.  
An x-ray report dated in June 1970 indicates that the veteran 
had pain in his right knee for several months with 
hyperflexion.  X-ray results revealed no significant 
abnormalities.

The veteran underwent a neurology consultation in October 
1971 for pain in both lower extremities and his upper 
extremity.  He had a noted history of right knee trauma and 
was diagnosed as having right knee pain.

The veteran elected not to undergo a physical examination at 
his separation from service in September 1976.

In October 1976 and September 1977, the veteran filed claims 
for service connection for rheumatoid arthritis of joints.

During a VA examination in November 1977, the veteran 
complained of rheumatoid arthritis of joints including his 
knees.  Mild tenderness was noted in the right knee.  An x-
ray of the right knee was normal.  In rendering a diagnosis, 
the examiner said that there was insufficient evidence to 
make a diagnosis of rheumatoid arthritis of multiple joints.

In December 1977, the RO denied the veteran's claim for 
service connection for rheumatoid arthritis of multiple 
joints.

Treatment records from the United States Air Force clinic 
dated from 1977 to 1989 are devoid of any reference to knee 
problems.

In March 1989, the veteran filed a petition to reopen a claim 
of service connection for rheumatoid arthritis.

During VA examination in May 1989, the veteran complained of 
pain in his lower back and legs, but not specifically his 
knee.  His diagnoses did not include any involving the knee.

The RO denied the veteran's claim of service connection for 
rheumatoid arthritis of multiple joints in July 1989.

The veteran was seen at a military medical facility in 
January 1996 for arthritis and degenerative disc disease.  X-
rays of the knees showed mild narrowing of both medial joint 
spaces.  Minimal juxta-articular spurring of the tibiofemoral 
joints was seen.  Posterior small spurs at the poles of the 
patellae were noted.  There was no joint effusion.

In October 1997, the veteran filed a claim for service 
connection for a bilateral knee disability.

In a November 1997 letter, the RO advised the veteran that he 
had to submit new and material evidence in order to reopen a 
claim of service connection for a bilateral knee disability.

In a November 1997 statement, the veteran said that he fell 
from a truck onto his knees in service and that the condition 
had deteriorated over the years.  He also said that he was 
unable to sit or sleep with his legs bent.

The veteran was seen at a military hospital in November 1997 
on an outpatient basis complaining of chronic knee problems.  
He said that he tore his knees up in Vietnam.  He was 
assessed as having chronic knee problems.  X-rays were 
ordered.

X-rays of the veteran's knees taken in November 1997 revealed 
no effusion of the left knee; however, small spurs arising 
posteriorly from the poles of the patella were shown.  The 
right knee evidenced well-localized old cortical elevation in 
the proximate shaft of the fibula, which appeared to be from 
old trauma.  Small spurs were arising from the poles of the 
patella posteriorly.  There was no effusion.

In March 1998, the RO denied the veteran's application to 
reopen a claim of service connection for arthritis of 
multiple joints, including the knees, on the basis that no 
new and material evidence had been submitted.

In his substantive appeal dated in April 1999, the veteran 
said that he was pushed out of the back of an ambulance 
during a mortar attack in 1969.  He said he fell about five 
feet and his right knee struck a concrete barrier.  He said 
that after leaving Vietnam he received six months of physical 
therapy and was relieved from physical training and a three-
mile run for the remainder of service because of his 
injuries.  He said that the x-rays he sent VA in 1997 clearly 
shows that his knee condition was directly related to an old 
injury.  

During an RO hearing in May 1999, the veteran testified 
before a hearing officer that he injured his knee in 1969 in 
Vietnam when he hit a concrete embankment after being pushed 
out of an ambulance during a mortar attack.  He said that he 
didn't receive any treatment at the time other than bandages, 
and that after returning to the states in late 1969 he 
received six months of physical therapy on the knee-in 1969 
and 1970-and that was the only treatment he had.  He said 
that his knee had progressively bothered him over the years 
and he was presently unable to sit in a chair with his knees 
bent.  He also said that his knee was painful and that 
walking caused the pain.  He indicated that he had had a 
handicap sticker on his car for the past 10 years due to his 
knee and back problems.  He also reported that his knee had 
given out on him a couple of times, but that he had not 
fallen in two years.  He noted that the only medication he 
could take was Tylenol.  He also offered his belief that his 
current right knee problem was related to service because it 
was the only knee that bothered him so it must be related to 
hitting the embankment in service.  He clarified that he only 
had a right knee problem, not a left one, and that the injury 
in service was the only right knee injury he had had.  He 
added that all of his post-service employment was in the 
medical laboratory technician field.

Following the Board's October 2000 decision reopening the 
claim for service connection for right knee arthritis, and 
remand for RO for development and consideration of the claim 
on the merits, the veteran underwent VA orthopedic 
examination in November 2000.  The examiner indicated that 
the veteran's claims file had been reviewed and the veteran 
examined.  He assessed the veteran as having arthritis of the 
right knee and opined the following:

This examiner does not believe that it is 
likely in answer to the questions on the 
remand for the opinion of the 
relationship of the veteran's claim 
injury in service to the present 
degenerative process (spurs) seen right 
knee.  This examiner believes it is not 
likely that the present arthritis of the 
right knee and the similar arthritis of 
the left knee is related to the veteran's 
statement of service injury or stems 
therefrom.  This examiner is impressed 
that over the intervening years when 
there were many opportunities to complain 
about the knee and when there were 
multiple examinations, that the record 
does not indicate an examination or 
complaint or X-rays of the knees until 
1997, the previously mentioned X-rays 
were taken.  These X-rays could well be 
on a veteran without injury in the 
service or injury outside of service at a 
subsequent date.  

The examiner summarized his opinion by stating that he did 
not believe it was likely that the veteran's then diagnosed 
right knee arthritis was related to a service injury in 1968.

A February 2001 private treatment record from an orthopedic 
clinic shows that the veteran was having problems with the 
right knee.  The record relays the veteran's reported history 
of injuring the right knee in service.  X-rays of the knees 
revealed medial joint space narrowing with some spurring, but 
it was not bone-on-bone yet.  There was some spurring on the 
patella on the lateral on the right.  The record contains an 
impression of osteoarthritis of the knees.  The veteran had a 
follow-up clinic visit in April 2001 and reported that the 
Celebex was helping a great deal, but he still experienced 
aching in the knee.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as arthritis, are presumed to be service-connected if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he sustained a knee injury in 
service when he was pushed off of a truck during a mortar 
attack in Vietnam and banged his knee on an embankment.  He 
said that he was not treated at that time, but received 
physical therapy upon returning to the states.  His service 
medical records show that he was in fact seen for knee pain 
in June 1970 and received nine physical therapy treatments.  
They also show that he was treated for knee pain in October 
1971, but do not note the etiology of the knee pain.  

Initially, the Board notes that the record does not establish 
the occurrence of the right knee injury as the veteran 
contends.  However, even assuming, arguendo, that such an 
injury occurred, the medical evidence in this case simply 
does not establish that any incident of his active military 
service, to include the alleged in-service knee injury, is in 
any way related to the present disability of right knee 
arthritis, diagnosed over two decades after service in 
November 2000.  

As indicated above, there is no question that the record 
reflects complaints of and treatment for right knee symptoms 
in service.  However, no chronic knee disability to include 
right knee arthritis, was diagnosed either in service (see 
38 C.F.R. § 3.303(b)) or within the first post-service year 
(see 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309).  
Moreover, the medical evidence does not otherwise establish 
the presence of any right knee disability for many years 
after the veteran's service.  Post service, the first medical 
indication of any right knee problems is the November 1977 VA 
examination report that reflects the veteran's complaint of 
knee pain, along with findings of right knee tenderness; 
however, the veteran was not diagnosed as having a right knee 
disability at that time and x-ray findings were negative.  
Furthermore, although the evidence shows that the veteran 
received medical treatment at a Naval facility following 
service from as early as 1977, the evidence does not reflect 
an actual diagnosis of any right knee disability until 1996, 
when x-rays revealed mild narrowing of both medial joint 
spaces in the knees.  Thus, despite knee complaints noted in 
service, the record reflects no documented medical evidence 
of a right knee disability for approximately 20 years after 
the veteran's discharge from service.  

Significantly, moreover, in the only medical opinion of 
record to directly address the medical relationship between 
the veteran's right knee arthritis and service, a November 
2000 VA examiner in November 2000 opined that it was not 
likely that the veteran's currently diagnosed right knee 
arthritis and similar arthritis in the left knee was related 
to a service injury in 1968.  He noted in his review of the 
veteran's record that there were many opportunities for the 
veteran to have complained about the knee, including during 
multiple examinations, but that the record did not reflect 
such a complaint until 1997.  

Hence, the only medical nexus evidence of record militates 
against the veteran's claim, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical evidence (i.e., medical evidence that, 
in fact, supports the veteran's assertions that his current 
right knee arthritis is related to his claimed in-service 
injury).  In this regard, the Board would point out that 
neither the veteran's own reported history of his in-service 
right knee injury, or his opinion as to etiology of his 
current problems, as reflected in his medical records does 
not, without further comment from a physician, constitute 
medical evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), in which the Court held 
that:  

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

As for the veteran's contention that X-ray results in 1997, 
which show an old injury to the right knee, is sufficient 
evidence to establish service connection, the Board finds 
such argument unpersuasive, as there simply is no medical 
indication as to when that "old injury" occurred.  This is 
the conclusion essentially reached by the November 2000 VA 
examiner, who indicated that the 1997 x-rays could well be on 
a veteran without injury in the service or injury outside of 
service at a subsequent date.  In essence, the examiner found 
that the fact that the veteran had gone many years after 
service without complaining of or seeking treatment for the 
right knee to be more probative as to the nexus question than 
the 1997 x-ray results which he indicated were inconclusive 
as to this point (i.e., the origin of the right knee 
disability).  

Futhermore, the veteran's own opinion as to the existence of 
a positive link between the 1997 x-ray findings and service 
is not considered probative evidence on the question of 
medical nexus, since, as a layman without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While the Board does not 
doubt the sincerity of the veteran's in-service belief that 
an in-service injury to the right knee has resulted in his 
current right knee arthritis, the Board also emphasizes that 
a claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this case, there simply is no 
competent medical evidence that supports the appellant's 
assertions as to a nexus between his active military service 
and his current right knee disability, and the only medical 
opinion on this point weighs against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for right knee arthritis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for arthritis of the right knee is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

